Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00540-CV

                               Levi and Michelle MCKENZIE,
                                         Appellants

                                              v.

                            COMMUNITY NATIONAL BANK,
                                    Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 13-05-21843-CV
                     The Honorable Camile G. Dubose, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Community National Bank, recover its costs of this
appeal from appellants, Levi and Michelle McKenzie.

       SIGNED June 10, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice